Exhibit 10.6.1
Redacted Version
PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE
SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE SECURITIES AND EXCHANGE
COMMISSION
FIRST AMENDMENT TO
CRUDE OIL SUPPLY AGREEMENT
     THIS FIRST AMENDMENT TO CRUDE OIL SUPPLY AGREEMENT is entered into
effective as of January 1, 2009 (this “Amendment”), between Vitol Inc. (“Vitol”)
and Coffeyville Resources Refining & Marketing, LLC (“Coffeyville”).
     WHEREAS, Vitol and Coffeyville are parties to a Crude Oil Supply Agreement
dated December 2, 2008 (the “Supply Agreement”); and
     WHEREAS, Vitol and Coffeyville have agreed to amend certain terms and
conditions of the Supply Agreement;
     NOW, THEREFORE, in consideration of the premises and the respective
promises, conditions, terms and agreements contained herein, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Vitol and Coffeyville do hereby agree as follows:
     1. The Supply Agreement, at Section 1.1 contains the following definition:

    “Designated Tanks” means the tanks set forth on Schedule A in Cushing,
Oklahoma and the pipeline connecting the Designated Tanks to the Delivery Point.
The Designated Tanks shall only contain Crude Oil.

The foregoing definition is amended and restated in its entirety as follows:

    “Designated Tanks” means the tanks set forth on Schedule A in Cushing,
Oklahoma and the pipeline connecting the Designated Tanks to the Delivery Point.
The Designated Tanks shall only contain Crude Oil, except as follows:

i. Tank No. 1010 and Tank No. 1124 (collectively the “TEPPCO TANKS”) of TEPPCO
Crude Pipeline, L.P. (“TEPPCO”) located at or near Cushing, Oklahoma; and
ii. Tank No. 2700 and Tank No. 3300 of Plains Marketing, L.P. (“Plains”) located
at or near Cushing, Oklahoma

 



--------------------------------------------------------------------------------



 



(collectively referred to herein as the “Specified Tanks”), shall only contain
crude oil owned by Vitol.
     2. The term of this Amendment shall be from January 1, 2009 through
December 31, 2009. Unless either Vitol or Coffeyville terminates this Amendment
on or before November 1, 2009, this Amendment shall automatically continue for a
second term that extends from January 1, 2010 through December 31, 2010.
     3. Each month during the term of this Amendment, Vitol shall pay to
Coffeyville $(***) per calendar month. Each calendar month payment shall be made
in same day funds by bank wire transfer, on or before the 20th day of the month
following the month for which payment is being made. Such amount represents the
full compensation payable by Vitol to Coffeyville for use of the Specified
Tanks.
     4. During the term of this Amendment, Vitol shall not charge or invoice
Coffeyville for any amounts otherwise due and payable by Coffeyville or its
assignee pursuant to: (a) the Lease Storage Agreement between Coffeyville and
TEPPCO, dated March 1, 2006 (“TEPPCO Storage Payments”); and (b) any amounts
otherwise due and payable by Coffeyville or its assignee pursuant to the storage
capacity and/or use of Tank No. 2700 and 3300 of Plains pursuant to the
Terminaling Agreement between Coffeyville and Plains dated as of October 15,
2007 (“Plains Partial Storage Payments”). During the term of the Amendment,
Vitol shall be wholly and completely responsible to pay, without any recourse or
reimbursement from Coffeyville, any and all amounts of the TEPPCO Storage
Payments and the Plains Partial Storage Payments.
     5. Any Crude Oil in the Specified Tanks shall no longer be Crude Oil
pursuant to the Supply Agreement, but shall instead be crude oil owned by Vitol
pursuant to this Amendment; provided, however, that that portion of Crude Oil
lot number 5 from the Initial Inventory contained in the TEPPCO Tanks shall be
delivered to Coffeyville at a time(s) agreed by the parties at the price
differential assigned to lot number 5 at the time of delivery to Coffeyville and
such Crude Oil lot number 5 shall not become crude oil pursuant to this
paragraph 5. Vitol shall have no right to assign and/or delegate any of its
rights and obligations conveyed by Coffeyville to Vitol in the Supply Agreement,
with regard to the Designated Tanks (including the Specified Tanks). For the
avoidance of doubt, the provisions of Sections 10.4, 11.4, and 20.1, shall not
apply to crude oil held in, or to be delivered into, the Specified Tanks.
     6. The definitions contained in the Supply Agreement shall have the same
meaning in this Amendment unless otherwise stated in this Amendment.
     7. Except as otherwise stated in this Amendment, all terms and conditions
of the Supply Agreement shall remain in full force and effect.

2



--------------------------------------------------------------------------------



 



     8. This Amendment may be executed by the Parties in separate counterparts
and initially delivered by facsimile transmission or otherwise, with original
signature pages to follow, and all such counterparts shall together constitute
one and the same instruments.
     9. This Amendment shall be governed by, construed and enforced under the
laws of the State of New York without giving effect to its conflicts of laws
principles.
     IN WITNESS WHEREOF, each Party has caused this Amendment to be executed by
its duly authorized representative, effective as of the Effective Date.
Vitol Inc.

By:   /s/ James C. Dyer
 
James C. Dyer

Title:   Vice President, Director, Business Development
 

Date:   16 February 2009
 

Coffeyville Resources Refining & Marketing, LLC

By:   /s/ Stanley A. Riemann
 

Title:   COO
 

Date:   2/17/09
 

3